NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30159

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00018-DLC

 v.
                                                MEMORANDUM*
SHANE MICHAEL COURTNEY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Dana L. Christensen, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Shane Michael Courtney appeals from the district court’s judgment and

challenges his guilty-plea conviction and 66-month sentence for possession of

child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Courtney’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Courtney the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Courtney’s conviction.

We accordingly affirm Courtney’s conviction.

         Courtney waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Courtney’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                          2                                     18-30159